DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,834,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope due to the lack of the requirement of a designated area being distinct from a closed captioning area.  In essence, the current claims are merely a genus of the claims in the ‘455 patent.  A species always anticipates a genus thus all features are known from the ‘455 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2011/0249593 hereinafter referred to as Jung in view of Yamamoto US 2009/0015711 hereinafter referred to as Yamamoto in view of Kreitzer et al. US 2012/0034938 hereinafter referred to as Kreitzer.
In regards to claim 1, Jung teaches:
“A method, comprising: receiving .... in a home network, a .... text call intended for a recipient in a home network; forwarding ... the .... text call to a mobile phone in the home network”
Jung paragraph [0156] teaches when a call signal is received by a home network using a mobile communication network or a Wi-Fi network, the home network may be set so that the mobile phone 720 directly receives the call signal.  If the phone 720 in the home network is using a Wi-Fi network , the call is necessarily being forwarded from a Wi-Fi router or equivalent device.  In many cases this is a gateway.  Jung Figure 7 teaches mobile phone 720 receiving a call.  Figure 4F explicitly teaches a text call.  This is equivalent to both receiving and forwarding a text call.
“receiving .... a signal from the mobile phone to redirect .... text call data to a display device in the home network” 
Jung paragraph [0163] teaches the mobile phone 720 transmits a call signal reception message and a case where the user desires to respond using TV 730.  This necessitates redirecting the call to the television.
“and forwarding .... the .... text call data to the display device, in response to the signal”
Jung Figure 7 teaches mobile phone 720 receiving a call and that call data being forwarded to repeater 740, PC 750 and TV 730.
Jung does not explicitly teach:
“[receiving] by a processor of a home gateway deployed in a [home network]” and “[forwarding/receiving] by the processor”
This feature is nothing more than having a gateway perform the initial reception of the call.  It would be implicitly known that the phone in Jung could receive a call from home gateway as Jung indicates that the network may be a (Wi-Fi) network, which would indicate reception of all communication through a central router or modem or gateway.  Therefore, this feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Yamamoto Abstract teaches a home gateway is an apparatus that transmits information, which is received from an intercom slave unit, to a plurality of appliances each having a communication function.  Yamamoto further teaches in paragraph [0060] home gateway 200 receives the call notification before transmitting it to other connected devices on the network.  Yamamoto Figure 10 illustrates that based on communications with the other connected devices such as the television with IP phone or host intercom unit the call from the intercom adapter is selectively transmitted.  Therefore, the feature of a processor in a home gateway receiving and/or forwarding messages is well-known and considered routine.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung/Hayes in view of Yamamoto to include the features of “[receiving] by a processor of a home gateway deployed in a home network” and “[forwarding/receiving] by the processor” because due to limitations in data transmission system, the connected appliances are desired to have identical structures and performance capabilities, and information that can be transmitted is limited (Yamamoto paragraph [0008]). 

“wherein the forwarding the real time text call data to the display device comprises integrating a first data stream containing the real time text call data with a second data stream containing visual data with  a second data stream containing visual data into a combined data stream for the display device to display”
Kreitzer Figure 8 live video feed 808 and RTT messages 804.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung/Hayes/Yamamoto in view of Kreitzer to include the features of “wherein the forwarding the real time text call to the second device comprises integrating a first data stream containing the real time text call with a second data stream containing visual data” because current text-based communications technologies would benefit from improvements that may facilitate improved communications between individuals with common communication devices and a server-based enterprise, such as an emergency response center (Kreitzer paragraph [0005]).
Jung/Yamamoto do not explicitly teach:
“wherein the real time text call data is displayed character-by-character on a display portion of the display device”
 Kreitzer paragraph [0014] teaches the difference between standard text protocol and RTT protocol.  Kreitzer explicitly teaches communications performed using an RTT protocol includes transmitting indications of characters (or editing inputs) entered into the user interface as the user inputs are entered and regardless of whether a "SEND" command has been received through the user interface.  The claimed feature is the defining feature of RTT protocol.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively 
Jung/Yamamoto do not explicitly teach:
“wherein the display portion of the display device includes a designated area in which the real time text call data is displayed”
By definition, wherever text is displayed on the screen is the area of the screen that has been designated to display that text.  Therefore, any teachings of RTT displayed on a screen is a teaching of the claimed features.  Kreitzer teaches text displayed in designated areas in Figures 5-8.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung/Hayes/Yamamoto in view of Kreitzer to include the features of “wherein the display portion of the display device includes a designated area in which the real time text call data is displayed” because current text-based communications technologies would benefit from improvements that may facilitate improved communications between individuals with common communication devices and a server-based enterprise, such as an emergency response center (Kreitzer paragraph [0005]).
In regards to claim 5, Jung/Yamamoto/Kreitzer teach all the limitation of claim 1 and further teach: 
“wherein the visual data is one of: a television broadcast, a video-on-demand stream, a satellite broadcast, or a video game”
Jung Figure 4F teaches television integrated with text messages.  Jung explicitly teaches broadcasting in paragraph [0065].
In regards to claim 8, Jung/Yamamoto/Kreitzer teach all the limitations of claim 1 and claim 8 contains similar limitations as in claim 1.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 1.
In regards to claim 12, Jung/Hayes/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5.
In regards to claim 15, Jung/Yamamoto/Kreitzer teach all the limitations of claim 1 and claim 15 contains similar limitations as in claim 1.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 18, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 18 contains similar limitations as in claim 5.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 5.
Claim 2-4, 9-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yamamoto in view of Kreitzer in view of Hayes US 2017/0364484 hereinafter referred to as Hayes.
In regards to claim 2, Jung/Yamamoto/Kreitzer teach all the limitation of claim 1 but do not explicitly teach: 
“wherein the real time text call data includes a still image”

In regards to claim 3, Jung/Hayes/Yamamoto/Kreitzer teach all the limitation of claim 1 and further teach: 
“wherein the real time text call data includes a video”
Hayes paragraph [0032] and Figure 3C teach that the message may include alterations which include both static and animated Graphics Interchange Format (“GIFs”) and may include photos and videos.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung in view of Hayes to include the features of “wherein the real time text call includes a video” because text input systems today lack the ability to easily and accurately convey the full meaning that the writer wishes to express (Hayes paragraph [0002]).
In regards to claim 4, Jung/Hayes/Yamamoto/Kreitzer teach all the limitation of claim 1 and further teach: 
“wherein the real time text call data includes an emoticon”
Hayes Figure 1C emoji 150.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung in view of Hayes to include the features of “wherein the real time text call includes an emoticon” because text input 
In regards to claim 9, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 9 contains similar limitations as in claim 2.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 2.
In regards to claim 10, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 10 contains similar limitations as in claim 3.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 3.
In regards to claim 11, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 11 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4.
In regards to claim 16, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 16 contains similar limitations as in claim 4.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 4.
In regards to claim 17, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 17 contains similar limitations as in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3.
Claim 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view Yamamoto in view of Kreitzer in view of Mijatovic et al. US 2007/0155346 hereinafter referred to as Mijatovic.
In regards to claim 6, Jung/Yamamoto/Kreitzer teach all the limitation of claim 1 but do not explicitly teach:
“further comprising: translating, by the processor, the real time text call data from a first language to a second different language prior to forwarding the real time text call to the display device”
Mijatovic teaches in Figure 4 and paragraphs [0022] step 4-5 of translating text-to-text (e.g. language translation) prior to the step of transmitting as in step 4-6.  Mijatovic teaches a RTT embodiment in paragraph [0062].  Mijatovic teaches in paragraph [0046] the PoC server is arranged to send appropriate media streams separately (e.g. video stream and text stream in a selected language), and the client is arranged to take care of the synchronization and the displaying.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung/Yamamoto/Kreitzer in view of Mijatovic to include the features of “further comprising: translating, by the processor, the real time text call data from a first language to a second different language prior to forwarding the real time text call to the display device” because A disadvantage of the current PoC systems is that the users of a PoC service are expected to be able to "talk" and/or "listen", i.e. to engage in voice communication, in order to be able to take part in the PoC communication (Mijatovic paragraph [0005]).
In regards to claim 7, Jung/Yamamoto/Kreitzer/Mijatovic teach all the limitation of claim 1 and further teach:
“further comprising: receiving, by the processor, a response in the form of a spoken utterance from the recipient, via the display device; converting, by the processor, the spoken utterance to text; and forwarding, by the processor, the text to a source of the real time text call data”
Mijatovic teaches in Figure 4 and paragraphs [0022] step 4-5 of translating speech-to-text prior to the step of transmitting as in step 4-6.  Mijatovic teaches a RTT embodiment in 
In regards to claim 13, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6.
In regards to claim 14, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 14 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.
In regards to claim 19, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 19 contains similar limitations as in claim 6.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 6.
In regards to claim 20, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 20 contains similar limitations as in claim 7.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 7.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422